Exhibit 10.25.2

Bayer HealthCare

AMENDMENT

AMENDMENT NUMBER 2 TO THE MANUFACTURING IN AGREEMENT DATED February 6, 2008
BETWEEN CUMBERLAND PHARMACEUTICALS INC. (“COMPANY”) AND BAYER HEALTHCARE LLC,
ANIMAL HEALTH DIVISION (“BAYER”)

 

 

EFFECTIVE DATE:

 

The Effective Date of this Amendment is

                   6/30/2012                    

          Month/Day/Year

 

 

BACKGROUND:

The Parties wish to modify the Toll Manufacturing Agreement, dated February 6.
2008 (the “Agreement”), to revise terms as provided herein.

NOW, THEREFORE, in consideration of the above premises and the covenants set
forth in this Amendment, the Agreement shall be and hereby is amended so that,
on and after the Amendment Effective Date, the Agreement between the Parties
shall be as modified in this Amendment.

AGREEMENT:

¨Yes        x No   Are Sections hereby amended and replaced in their entirety?
If yes, specify Section(s) and describe

                                 the new terms:

Section                                          
                                             is hereby amended and replaced in
its entirety to read:     

                                                                  
                                         
                                         
                                                          

                                                                  
                                         
                                         
                                                          

                                                                  
                                         
                                         
                                                          

                                                                  
                                         
                                         
                                                          

                                                                  
                                         
                                                                               

x Yes        ¨ No   Are there Additional Terms to the Agreement? If yes, specify
and describe the new terms:

The Parties desire to extend the toll agreement through September 2013 to
support the manufacturing of Acetadote as indicated in the attached forecast.
Additional terms are as follows:

Cumberland will guarantee a minimum volume equal to the number of batches as
shown an the attached forecast, otherwise a financial penalty of $[***] per unit
will be paid by Cumberland for the amount of the reduced volume

 

 

Attachment 1: Forecast

All other provisions of the Agreement not expressly modified by this Amendment
shall remain in full force and effect.

 

 

SIGNATURES:

By signing below, the undersigned acknowledge that they have read and
understand, and agree to be legally bound by the terms of this Amendment and the
Amended Agreement. If a person is signing below on behalf of an entity or
another person, the person signing has been properly authorized and empowered to
sign this Amendment on behalf of that entity or other person and to bind that
entity or other person to this Agreement.



--------------------------------------------------------------------------------

COMPANY    BAYER HEALTHCARE LLC By: /s/ A.J. Kazimi    By: /s/ Steve Meekes
Name: A.J. Kazimi    Name: Steve Meekes Title: Chief Executive Officer    Title:
Vice President Product Supply Date: August 3, 2012    Date: 8/6/12

Attachment 1



 

1



--------------------------------------------------------------------------------

Date: 2013

Delivery Forecast Spreadsheet

[***]